                         Case 2:21-cv-00678-APG-BNW Document 9 Filed 05/05/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 10171
                      Priscilla.Obriant@lewisbrisbois.com
                    4 JENNIFER A. TAYLOR
                      Nevada Bar No. 6141
                    5 Jennifer.A.Taylor@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 Telephone: 702.893.3383
                      Facsimile: 702.893.3789
                    8 Attorneys for UNITED SERVICES
                      AUTOMOBILE ASSOCIATION
                    9
                                                  UNITED STATES DISTRICT COURT
                   10
                                                         DISTRICT OF NEVADA
                   11

                   12
                        JOEL DAVID KIDO,                                CASE NO.: 2:21-cv-00678-APG-BNW
                   13
                                           Plaintiff,
                   14
                                  vs.                                   STIPULATION AND ORDER
                   15                                                   EXTENDING DEFENDANT UNITED
                      INDEPENDENCE AMERICAN                             SERVICES AUTOMOBILE
                   16 INSURANCE COMPANY; a Delaware                     ASSOCIATION’S TIME TO RESPOND
                      corporation; INDEPENDENCE HOLDING                 TO AMENDED COMPLAINT [ECF 1-1]
                   17 COMPANY; a Delaware corporation; IHC              TO MAY 13
                      SPECIALTY BENEFITS, INC. a Delaware
                   18 corporation; THE LOOMIS COMPANY, a                FIRST REQUEST
                      Delaware corporation; ELIXIR SAVINGS,
                   19 LLC, fka ENVISION MEDICAL
                      SOLUTIONS, LLC, dba, ENVISION
                   20 SAVINGS; and UNITED SERVICES
                      AUTOMOBILE ASSOCIATION; and DOES
                   21 2 through 20, inclusive,

                   22                      Defendants.

                   23

                   24            JOEL DAVID KIDO (“Plaintiff”)          and    UNITED SERVICES AUTOMOBILE

                   25 ASSOCIATION (“USAA”), by and through their undersigned counsel of record, agree that USAA

                   26 shall have an additional seven days of time from May 6, 2021 through and including May 13, 2021,

                   27 in which to file its responsive pleading in response to the Amended Complaint filed in this action

                   28 by Plaintiff.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4815-6418-0712.1
                         Case 2:21-cv-00678-APG-BNW Document 9 Filed 05/05/21 Page 2 of 2




                    1            This is the first extension of time requested by counsel for filing Defendant USAA’s

                    2 response to Plaintiff’s Complaint.

                    3 Reasons for Extension

                    4            This request is not made for any improper purpose or to delay this litigation, but to allow

                    5 sufficient time for USAA to prepare and file its responsive pleading. This extension constitutes a

                    6 total extension of 7 days from the original due date. Based on the above, the parties have agreed to

                    7 this extension. This brief extension will not prejudice any part or cause undue delay.

                    8    Dated this 5th day of May, 2021                       Dated this 5th day of May, 2021

                    9    /s/ Priscilla L. O’Briant                             /s/ Jonathan J. Whitehead
                   10    ROBERT W. FREEMAN                                     JONATHAN J. WHITEHEAD, ESQ.
                         Nevada Bar No. 3062                                   Nevada Bar No. 4415
                   11    PRISCILLA L. O’BRIANT                                 WHITEHEAD & WHITEHEAD
                         Nevada Bar No. 10171                                  10389 Double R Blvd.
                   12                                                          Reno, NV 89521
                         LEWIS BRISBOIS BISGAARD & SMITH                       Attorneys for Plaintiff
                   13    6385 S. Rainbow Boulevard, Suite 600
                         Las Vegas, Nevada 89118
                   14    Attorneys for Defendant USAA
                   15
                                                                      ORDER
                   16
                                                         IT IS SO ORDERED
                   17            IT IS SO ORDERED.
                                                         DATED: 6:47 pm, May 07, 2021
                   18                                              Dated this ___ day of ____________, 2021

                   19

                   20                                    BRENDA WEKSLER
                                                                   UNITED
                                                         UNITED STATES    STATES DISTRICT
                                                                       MAGISTRATE  JUDGE COURT JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4815-6418-0712.1                                  2
